Mr. Presiding Justice Whitney delivered the opinion of the court. 2. Municipal corporations, § 917*—when temporary obstruction not justified. Temporary obstruction of a street is not justified by the necessities of the person who obstructs the street when such obstruction is not reasonable with reference to the public. 3. Municipal corporatlons, § 1062*—when pedestrian not negligent in failing to see obstruction on sidewalk. Evidence held sufficient to sustain finding of jury that plaintiff was not guilty of contributory negligence in failing to see an obstruction on the sidewalk, over which she fell and was injured. 4. Appeal and error, § 608*—what essential to preserve objection for excessive verdict. Objection that verdict is excessive is waived when not included in motion for a new trial or motion in arrest of judgment.